Citation Nr: 1242292	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  05-01 792	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a thoracic spine disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to a rating in excess of 30 percent for right carpal tunnel syndrome.

5.  Entitlement to a rating in excess of 20 percent for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1979 to September 1983.  The service connection issues are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  They were originally before the Board on appeal from a February 2004 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In May 2007, the Board remanded the case for further development of the evidence.  In a decision issued in March 2008, the Board denied the Veteran's appeals seeking service connection for lumbar, thoracic, and cervical spine disabilities.  She appealed that decision to the Court.  In April 2009, the Court issued an order that vacated the March 2008 Board decision and remanded the matters on appeal for readjudication consistent with instructions outlined in a March 2009 Joint Motion by the parties.  In August 2009, the Board remanded the case for further development of the evidence.  

The claim for a higher rating for left carpal tunnel syndrome is on appeal from an August 2007 rating decision which granted service connection for left carpal tunnel syndrome, and assigned a 20 percent rating for the disability.  The claim for an increased rating for right carpal tunnel syndrome is on appeal from a January 2011 rating decision which confirmed and continued a 30 percent rating for such disability.

The matters of the ratings for left and right carpal tunnel syndrome are being REMANDED to the VARO.  VA will notify the Veteran if action on her part is required.


FINDINGS OF FACT

A chronic back or neck disability was not manifested in service; arthritis of the lumbar, thoracic, or cervical spine was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that any current lumbar, thoracic, or cervical spine disability, to include arthritis, is etiologically related to the Veteran's service.


CONCLUSION OF LAW

1.  Service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  Service connection for a thoracic spine disability is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

3.  Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

Letters dated in June 2003 and July 2003 (prior to the decision on appeal) informed the Veteran of the evidence and information necessary to substantiate the claims, the information required of her to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that she should submit if she did not desire VA to obtain such evidence on her behalf.  A June 2007 letter advised her to submit pertinent evidence in her possession and provided additional notice, to include regarding disability ratings and effective dates of awards.  See Dingess, supra.  As this decision does not address any effective date or disability rating matters, the Veteran is not prejudiced by any timing defect as to this notice.  

Regarding VA's duty to assist, the record includes the Veteran's service treatment records (STRs).  VA has obtained all pertinent/identified records that could be obtained, and all evidence constructively of record has been secured.  Pursuant to the Board's 2009 remand, records were developed from Dr. Cheng of the Colorado School of Traditional Chinese Medicine; Dr. Zinis of Orthopedic Associates, LLC; and Dr. F. Martin of Colorado Rehab & Laser Therapy.  In an October 2009 written statement, the Veteran reported that she did not receive back treatment from Denver Physical Therapy or D.C., M.S.  As those records are not relevant to the current claims, no further efforts to obtain records from those sources are necessary.  The Board finds that there has been substantial compliance with its 2009 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran was afforded VA examinations in July 2003, June 2007, and July 2011.  In January 2010 the June 2007 provided a further medical opinion (after reviewing the claims file).  Taken together, the examinations and medical opinion are adequate for rating purposes.  In particular, the 2011 examiner considered the entire record, noted the history of the disability, and conducted a thorough physical examination of the Veteran, with notation of all clinical findings necessary for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duty to assist is met.  It is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Factual Background

The Veteran's service treatment records (STRs) show a complaint of upper back pain in October 1979; a bed board was recommended.  She was seen for neck pain in April 1980.  She reported that she had fallen in basic training and injured her back.  Examination showed normal range of motion of the neck, with tenderness in the C-7 region.  Back range of motion was normal.  Deep tendon reflexes and straight leg raising were normal.  The impression was chronic neck pain.  X-rays of the neck and thoracic spine were normal.  She complained of low back and chest pain in December 1981.  Costochondritis and musculoskeletal back pain were noted.  In May 1983, her low back pain was noted to be persisting.  On a National Guard examination in November 1987, the Veteran denied recurrent back pain.  Examination showed normal spine and musculoskeletal findings.

A March 1994 X-ray report noted anterior spondylitic changes at L3 and L4.  The disc spaces were well-preserved.  The cervical report noted reversal of the physiologic cervical lordosis suspicious for prominent muscle spasm and/or paracervical myositis.  There was no discogenic disease, spondylolysis, or spondylolisthesis.

In August 2001, the veteran reported numbness and paresthesias of both hands, and some well-localized neck pain.  Electrophysiologic studies showed carpal tunnel syndrome.  (Bilateral carpal tunnel syndrome is service-connected.)
A September 2001 VA evaluation did not note any back or neck complaints.  In May 2003, the veteran was seen for complaints of back tightness which she reported began in service in 1979.  The assessment was of "disc injury and lumbar instability arising from initial injury in the military and through repetitive use throughout the years."  This record was signed by a physical therapy student and co-signed by a physical therapist.

Electromyography (EMG) testing in June 2003 found no evidence of cervical radiculopathy or peripheral neuropathy.  VA examination in July 2003 diagnosed strain of the lumbosacral spine, with degenerative disc disease shown by X-ray.  The examiner did not offer any opinion as to the etiology of the disability.

X-rays in May 2005 showed spondylosis and ventral bridging osteophytes at T9/T10.  Magnetic resonance imaging (MRI) of the lumbar spine in October 2005 showed degenerative changes at L5/S1 and mild posterior disc bulge at L4/5.

February 2005 to April 2008 records from a Chinese health practitioner note the Veteran had complaints of back pain.  

On VA examination in June 2007, the examiner, identified as a physician and orthopedic consultant, reviewed the claims folder "in detail" in conjunction with the examination.  The examiner diagnosed lumbosacral spine degenerative disc disease and degenerative joint disease, multilevel, with left radiculitis; thoracic spine degenerative disc disease and degenerative joint disease, multilevel; and chronic cervical strain, with degenerative disc disease and degenerative joint disease.  It was the examiner's opinion that "it is less likely as not that the veteran's current lumbosacral spine condition is causally related to service or any incident therein."  The examiner noted that the SMRs showed complaints of low back pain but "no specific diagnosis of lumbosacral spine pathology.  The Veteran had no complaint of low back pain on November 1987 reserve examination.  A lumbosacral condition (L3-L4 degenerative joint disease) is initially described almost 10 years post-military (March 1994 report.)"  The examiner stated that the descriptions of military back injury "appear transient, related to musculoskeletal strain, without evidence of permanent aggravation."  He noted that the October 2005 MRI shows multilevel degenerative disc disease and degenerative joint disease, "findings consistent with chronological aging, with no specific evidence of traumatic change."

The examiner also opined that it was "less likely as not that the veteran's current thoracic spine condition is causally related to service or any incident therein."  He noted that the STRs "do document veteran complained of upper back pain on multiple occasions."  However, physical examination found normal range of motion, and thoracic films in 1980 were reported normal.  The November 1987 Reserve exam describes no thoracic spine abnormalities."  Further, "there is no history of evaluation or treatment for thoracic spine pain post military until 1994, approximately 10 years after military separation, when thoracic X-ray report describes scoliosis, but no degenerative changes."

The examiner further stated that it was "less likely as not that the veteran's current cervical spine condition is causally related to service or any incident therein."  While the STRs document complaints of neck pain in 1980, "there was no history of neck injury, rather upper back injury described in the previous year on the rifle range.  Neck range of motion was normal."  There was "C7 tenderness on physical examination noted, and cervical X-rays were normal.  No further medical treatment reports pertinent to a neck condition are identified, except 1994 report of normal cervical spine X-rays."

The examiner concluded that, for "the cervical, thoracic, and lumbosacral spine, there is insufficient clinical criteria to causally link the veteran's current . . . conditions with remote medical events of military service."

Private treatment records dated in 2007 from Dr. Martin and Dr. Zinis reveal that the Veteran slipped and fell in December 2006.  Dr. Martin diagnosed lumbar sprain/strain and muscle spasm, and she had six treatments of cold laser therapy and chiropractic manipulation in March 2007.  A June 2007 record of Dr. Zinis noted that a recent MRI showed a moderate amount of arthritis in the lumbosacral area.  An EMG nerve conduction study was predominantly normal but showed very mild L5 radiculopathy.

A February 18, 2008 private medical assessment prepared by Dr. A. K. Agarwal, notes that records were reviewed, including those from Orthopedic Associates, LLC, and Colorado Rehab and Laser Therapy.  Dr. Agarwal performed an examination and diagnosed degenerative disc disease of the lumbar, thoracic and cervical spine.  Dr. Agarwal concluded that the Veteran "developed some chronic thoracolumbar pain while in the military service which has continued and worsened a bit over the years.  Dr. Agarwal also felt that her current spondylosis "develops over years" and noted in a February 14, 2008 medical record that her "spondylosis is an aggravation of injuries sustained with falls at work between 1979-83."  He apportioned 3 percent of her impairment to service.

In January 2010, the 2007 VA examiner, Dr. B. J. Parks, reviewed the file again, and specifically noted that records from Orthopedic Associates, LLC, and Colorado Rehab and Laser Therapy were reviewed as well as Dr. Agarwal's records.  Dr. Parks noted Dr. Agarwal's conclusion that the Veteran's back disorder was related to service, but believed that "there appears to be insufficient evidence in the medical records to support this belief."  Dr. Parks noted that Dr. Agarwal did not have the benefit of reviewing the Veteran's STRs.  Dr. Parks again concluded that it was less likely as not that the Veteran's cervical, thoracic or lumbar spine disability was related to service given the insufficient clinical criteria.

A July 2011 VA examiner, Dr. A. Munger, also reviewed all the evidence of record, including Dr. Agarwal's February 2008 report, and agreed with Dr. Parks' conclusions that it was less likely than not that the Veteran's cervical, thoracic or lumbar spine disability was related to service.  Dr. Munger noted that Dr. Agarwal had not provided an opinion as to the etiology of the Veteran's current cervical and thoracic spine disabilities in his February 2008 statement.  With respect to the low back, Dr. Munger concluded that "[t]here is no medical evidence that veteran suffered from multiple falls resulting [in] a chronic low back condition while in service.  It appears that Dr. Anil [Agarwal] made his conclusion without any medical evidence to support it."  Dr. Munger then noted that the Veteran did not complain of back pain on the 1987 reserve examination. 


III. Legal Criteria and Analysis

The Board notes that it has reviewed all of the evidence of record, to include both in the Veteran's claims file and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  The Virtual VA file contains additional VA treatment records which were considered by the RO in the April 2012 SSOC.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  If certain chronic diseases (including arthritis) are manifested to a compensable degree within a specified postservice period (one year for arthritis), they may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There is no question that the Veteran now has cervical, thoracic, and lumbar spine disabilities.  Degenerative disc disease and degenerative joint disease (arthritis) at all three levels are shown by diagnostic studies.  Likewise, it is not in dispute that the Veteran complained of back and neck pain on several occasions in service; the complaints are reported in her STRs.  What must still be shown to establish service connection is that the current disabilities are related to the complaints in service.

The 2007 VA examiner found the STRs showed only transient back problems and that 2005 MRI findings of arthritis in the back and neck were consistent with aging, with no specific evidence of traumatic change.  Dr. Munger found no evidence that falls in service resulted in a chronic low back condition.  As noted by Dr. Munger in 2011, on the November 1987 reserve examination, conducted more than four years after separation from active service, the Veteran denied any recurrent back pain; the examination itself found normal spine.  Objective evidence of chronic neck or back pathology was not demonstrated for more than 10 years following service.  

Furthermore, there is no credible evidence of continuity of neck or back complaints (i.e., since service).  In a June 2003 written statement, the Veteran reported that she has had constant back discomfort since 1979 and that she has sought out massage therapists and chiropractors to relieve pain "throughout the years."  However, she stated that she "did not keep all that paperwork or all the names of the professionals I sought out."  Thus, there are no contemporaneous medical records that indicate that the Veteran sought postservice treatment for the neck or back before 1994 (more than 10 years following separation from active service).  Notably, she was seen in 1987 for a general physical, but she did not mention neck or back complaints at the time.  While the absence of neck or back complaints on such occasions does not of itself establish that the Veteran did not have a neck or back disability at such times, it is a factor for consideration in determining whether or not there was postservice continuity of neck or back disability.  To the extent that the Veteran may be seeking to establish postservice continuity of neck or back disability by her more recent unsupported accounts, the Board finds that they are self-serving, and not credible.  See Pond v. West, 12 Vet. App. 341, 345 (1999).

Additionally, as there is no evidence that arthritis of the neck or back was manifest in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis).

Service connection may still be established by competent evidence providing a nexus between the current conditions and the Veteran's service.  The record contains evidence both for and against the appellant's contentions.  When evaluating these opinions, the Board must analyze the credibility and probative value of the evidence, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The "positive" medical evidence supporting the appellant's contentions is the May 2003 treatment record that described "disc injury and lumbar instability arising from initial injury in the military and through repetitive use throughout the years" and the conclusions of Dr. Agarwal.  As noted by Dr. Parks in 2010, there was no indication that Dr. Agarwal had any opportunity to review the Veteran's STRs.  The same can be said of the physical therapist who signed the 2003 report.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).

By contrast, the "negative" evidence, provided by Dr. Parks in June 2007 (with addendum in January 2010 following a review of the record), and the negative opinion of Dr. Munger in 2011, was based on a thorough review of the claims folder and detailed description of the Veteran's documented medical history.  Dr. Parks specifically indicated that the lay accounts by the Veteran were considered, but that "there is insufficient clinical criteria to causally link the veteran's current cervical, thoracic, and lumbar conditions with remote medical events of military service."

Greater weight may be placed on one medical opinion over another's depending on factors such as reasoning employed by the medical professional, and whether or not, and to what extent, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board finds the VA opinions, taken together, to be entitled to great probative weight, as they took into account a complete review of the Veteran's claims file and medical history, in addition to physical examinations, and they provided a complete rationale as to their conclusions.

Here, in weighing the respective medical opinions, the June 2007, January 2010, and July 2011 VA orthopedists' opinions reflect a full review of all medical evidence of record, including the STRs.  They also addressed the findings of Dr. Agarwal and explained why his conclusions were not supported by the evidence of record (because he did not have the benefit of reviewing the STRs, and was not fully aware of what they showed).  The 2007, 2010, and 2011 opinions also provide a rationale for their conclusions, that is, that the clinical evidence did not support a nexus between current disability and service.  Further, they support their opinions with citation to specific evidence in the record.  For example, they cite to the interim [1987] service examination which found no ongoing or chronic back pain and noted that the Veteran said she was "in excellent health."  

The statement by the physical therapist (who is not a physician and clearly based her statement on the Veteran's reported history of ongoing complaints since service), was not accompanied by detailed findings and rationale.  Likewise, Dr. Agarwal's report contains only data and conclusions without any supporting analysis.  Therefore, it is accorded little probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Notably, Dr. Agarwal's conclusion (labeled "Summary" in his report) was followed by a paragraph-long caveat that began, "[t]he above analysis is based upon the available information at this time, including the history given by the examinee, the medical records and tests provided, and the physical findings."  Significantly, the earliest medical records reviewed by Dr. Agarwal were dated in 2006, over 15 years after service.  The fact that Dr. Agarwal's conclusions are based on an incomplete medical history makes his opinion less probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

The Veteran's own assertions that there is a nexus between her current back and neck disability and events in service are not competent evidence in such matter.  The etiology of an insidious process such as arthritis, i.e., whether or not it is related to a remote injury in the absence of continuity of symptoms (as here), is a complex medical question that requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and lacks the training/expertise to offer a probative opinion in the matter.  Significant is the 10 year postservice interval during which the Veteran received no treatment for a chronic low back or neck disability, as it weighs heavily against the theory of entitlement (injury in service with continuity of lay-observable symptoms since) that the Veteran could support by her lay observations.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current lumbar, thoracic, and cervical spine disabilities are related to her service.  As preponderance of the evidence is against the Veteran's claims, they must be denied.


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a thoracic spine disability is denied.

Service connection for a cervical spine disability is denied.




REMAND

Regarding the claims for higher ratings, the Veteran underwent a VA examination for carpal tunnel syndrome in August 2010.  In April 2012, she submitted a statement indicating that her bilateral carpal tunnel syndrome had worsened to the point where she sought treatment at the emergency room in December 2011 and thereafter underwent six treatments of occupational therapy which included medication and electric shock therapy.  She reported that her trip to the emergency room was preceded by "severe right hand and wrist pain for two weeks and with the inability to grasp properly."  She stated that "[t]he pain was so severe I was unable to sleep and grasp objects without pain and discomfort."  While she reported that she originally had some relief after the occupational therapy, after two to three weeks she believed she was "back to my original state that took me to the ER in December and now my left wrist is hurting as well."  A March 2012 occupational therapy treatment record notes that she had "maximized OT Tx potential at this time."

VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Consequently, the Board finds that a new VA examination is warranted for the purpose of determining the current severity of the Veteran's service connected bilateral carpal tunnel syndrome.

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record updated (to the present) complete clinical records of all evaluations and/or treatment the Veteran has received for carpal tunnel syndrome, and then arrange for a neurological examination of the Veteran to ascertain the current severity of her left and right carpal tunnel syndrome.  The Veteran's claims files must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record the examiner should assess the current severity of carpal tunnel in each upper extremity.  If there is incomplete paralysis, the examiner should indicate whether it is severe, moderate, or mild.  Please describe all complaints, findings (noting if they are consistent with complaints reported), and associated functional limitations in detail.  If any tests or studies are deemed indicated, arrange for such to be completed.  The examiner must explain the rationale for all opinions.

2. The RO should then review the file, and re-adjudicate the claims for increase.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


